Judge JAMES,
concurring:
I agree with the majority, and I write separately only to state my view that this kind of administrivia should not be mistaken for a legal issue. See United States v. Wilson, 33 M.J. 512, 514 n. 8 (A.F.C.M.R. 1991), pet. filed (C.M.A. 4 October 1991); United States v. Blackburn, ACM 29045, 1991 WL 120219 (A.F.C.M.R. 18 June 1991) (James, concurring), pet. granted, 34 M.J. 75 (C.M.A.1991). A simple disparity in dates under these circumstances does not warrant appellate relief from a conviction, though it might deserve an inspector general’s attention.
The disparity did warrant further inquiry. It suggested some deficiency in the referral that might have constituted legal error, and it deserved the kind of inquiry made by appellee, but appellant’s counsel should make that inquiry, before the assignment of error. Only after that inquiry can counsel satisfy themselves that there is some factual basis for the argument that they advance. See Courts of Military Review Rules of Practice and Procedure, 22 M.J. CXXX, rule 6 (“... true and correct to the best of the knowledge and belief____”); ABA Model Rules of Professional Conduct, comment accompanying rule 1.1 (“Competent handling of a particular matter includes inquiry into and analysis of the factual and legal elements of the problem, ____”). See also United States v. Daffron, 32 M.J. 912, 915 n. 4 (A.F.C.M.R.1991), pet. denied, 34 M.J. 75 (C.M.A.1991). If an appellant then finds that his case was tried by the wrong court-martial or by a court-martial “convened” by someone who lacked authority to do so, then that appellant can best serve his own interests and the needs of this Court by submitting an affidavit to put the matter into controversy. See United States v. Hilow, 32 M.J. 439, 445 n. 2 (C.M.A.1991) (Cox, J., dissenting) (Appellant who elected trial by military judge *900alone in unusual court-stacking case should be required to say that he wanted trial by members.); United States v. Settle, 33 M.J. 688 (A.F.C.M.R.1991); Wilson, 33 M.J. at 514 n. 8.
The value of such a mode of practice is that it will help dissolve our affinity for the “checklist mentality” that now seems often to underlie such assignments of error and, sometimes, our responses to them. Deserving appeals could be more readily decided if appellants did their own inquiry into the underlying facts instead of inducing the appellee to do so by assigning errors before inquiry. Courts of Military Review Rules of Practice and Procedure, rule 6; Cf. Fed.R.Civ.P. 11 (“best of the signer’s ... belief after reasonable inquiry”). Assignments lacking factual underpinnings would then be discarded before requiring our attention, and those with sound facts would be presented better and more persuasively because of it. We would then find ourselves less often examining moot issues, like the one in this case.